Citation Nr: 0109190	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-06 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound of the left (minor) wrist 
and forearm, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This appeal arises from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that established entitlement to 
service connection for a tender scar of the left wrist and 
forearm and assigned a separate 10 percent evaluation.  The 
decision denied an increased rating for residuals of a shell 
fragment wound (SFW) of the left wrist and forearm, which has 
been rated 20 percent disabling since February 1971.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The veteran testified before an RO hearing officer in June 
2000.  At that hearing, he withdrew his appeal for a higher 
disability rating for his service-connected scars; however, 
he raised the issue of clear and unmistakable error in a May 
1971 rating decision in conjunction with a claim for an 
earlier effective date for the 10 percent rating for scars.  
This is referred to the RO for appropriate action.


REMAND

The veteran underwent VA examination for his left hand and 
wrist in December 1999.  Apparently, the claims file was not 
made available to the examiner for review in conjunction with 
the examination.  The examiner noted, "Examination of his 
old records would help to define what exactly was the injury 
and if any surgical intervention was obtained or if they felt 
that reconstruction was possible or not possible."  The 
examiner also reported, "He has more than a moderate amount 
of disability in this upper extremity secondary to his 
injury..."

A private physician evaluated the veteran in March 2000 and 
found X-ray evidence of osteoarthritis of the distal 
interphalangeal (DIP) joints of the four fingers on the left.  
In a September 2000 supplemental statement of the case, the 
RO implicitly accepted the arthritis as a service-connected 
manifestation of the disability, but did not assign separate 
disability ratings for musculoskeletal and neurologic 
manifestations, indicating that all manifestations were 
contemplated in the 20 percent rating under Diagnostic Code 
8512.  

The duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  VA must also consider any functional loss due to 
pain when evaluating an orthopedic disability.  DeLuca v. 
Brown, 6 Vet. App. 321 (1993); 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (2000).  Moreover, separate evaluations are permitted 
for separate problems arising from the same injury if they do 
not constitute the same disability or same manifestation.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since his December 1999 VA 
examination.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for a VA 
evaluation of the left hand/forearm.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review in connection with this 
examination.  The examiner should review 
the claims file and note that review in 
the examination report.   

3.  The examiner should examine the 
veteran and provide findings that take 
into account the veteran's complaint of 
weakness and painful motion of the left 
wrist, hand, and fingers.  The examiner 
must comment on whether there is 
limitation of motion of the left hand, 
wrist, or fingers due to pain on motion 
or otherwise and, if found, should 
express any such limitation of motion due 
to pain in terms of degrees of motion 
lost.  All clinical findings along with 
complete rationale of opinions and 
conclusions should be set forth in a 
legible report.  

4.  After the above development, the RO 
should review the claim for an increased 
rating and reflect consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, DeLuca, and Esteban, supra.  The 
veteran and his representative should be 
kept fully informed of the reasons and 
basis for any decision that is made.

5.  Any other actions necessary for proper 
development should be undertaken to 
include ensuring that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

6.  If the benefit sought remains denied 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

